Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that the cavity 16 of Koltyga cannot be considered to be a “segment” because the annular tube (22) that makes it a cavity also circumscribes or surrounds other portions of the apparatus.  The examiner disagrees.  
First, the applicant has not defined the term “segment” in the specification.  Therefore, the ordinary definition of, “a portion cut off from a geometric figure by one or more points, lines, or planes.” (see Merriam-Webster, https://www.merriam-webster.com/dictionary/segment).  Using this definition, section 16 of Koltyga is a segment as it can be cut off from the rest of the figure.  
Second, the applicant discloses that the “segments” may be formed in a similar way to the prior art and are still called segments.  The applicant states:
It should be appreciated that, in one example, the mouth end segment 111 and the cooling segment 107 may be formed of a single tube and the filter segment 109 is located within that tube separating the mouth end segment 111 and the cooling segment 107. (page 9, lines 6-9). 
 
The single tube of the instant specification is analogues to the tube 22 of Koltyga that surrounds both the cooling segment, the filter, and the mouth segment.  Because the applicant uses the term segment to describe a cavity adjacent a filter with a common tube, the prior art cavity section can also be described as a segment.  Therefore, the cooling segment is in an abutting relationship with the filter segment.
The applicant has amended the claim language to indicate that the “annular tube of the cooling segment” is in a specific location in relation to other segments of the device.  The amendment is addressed in the claim rejections below.  

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koltyga (WO 2014/158051). 
Regarding Claims 1 and 20, Koltyga discloses (Figure 1) a smoking article (10) for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material. The smoking article (10) comprises a body of smokable material (12) and an assembly (14) (Page 7, lines 24-25). The assembly further comprises a cooling segment (first cavity 16) for cooling the volatilized at least one component of the smokable material, wherein the cooling segment comprises a hollow annular tube (as interpreted under § 112(f)) (as disclosed by Koltyga, the entire volume of the first cavity (16) is free from solid and liquid material Is so that the first cavity (16) is completely empty (Page 7, lines 27-28) and that (Page 2, lines 23-26) the substantially unfilled first cavity (16) provides a volume in which part of the particulate phase of the aerosol from the aerosol generating substrate (12) can condense; a wrapper (22) circumscribes the first cavity (16) and forms a wall around the cavity (Page 7, line 30-31)). Koltyga further discloses a filter segment (18) adjacent to the cooling segment (16) for filtering the volatilized at least one component of the smokable material (Page 7, lines 25-26) and a mouth end segment (20) adjacent to the filter segment (18) for being received in the mouth of a user (Page 7, lines 28-30), wherein the mouth end segment (20) comprises a hollow annular tube (as interpreted under § 112(f)) (Page 7, lines 30-31, the stiff paper plug wrap (22) circumscribes the mouth end cavity (20); Page 3, line 8, the mouth end cavity (20) is completely unfilled). Koltyga also discloses (Figure 1) that the cooling segment (16) is located between the body of smokable material (12) and the filter segment (18) and that the cooling segment (16) comprises a ventilation region to enable air to pass into the cooling segment (16) to mix with the volatilized at least one component of the smokable material, wherein the ventilation region comprises at least one hole formed through an outer layer (22) of the smoking article (10) (as interpreted under § 112(f)). As disclosed by Koltyga (Page 6, lines 2-3), ventilation zone is provided in either the upstream half of the cooling segment (16) or the downstream half of the cooling segment (16), wherein (Page 6, lines 14-15) the ventilation may be provided by at least one hole (plurality of perforations) in the wrapper (22), where the said wrapper circumscribes the hollow cooling segment (cavity 16) and forms a wall around the cavity (Figure 1, Page 7, line 30-31). The claim preamble recitation "for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material" is considered as intended use for the claimed invention described above and is given little to no patentable weight. As such, the claim is drawn to a structure of a smoking article and the portion of the claim following the preamble contains a self-contained description of the structure that does not depend for completeness upon the introductory clause. A person having ordinary skill in the art can determine that the smoking article as defined by Koltyga is capable to be used by an apparatus as cited in the claim. However, any claimed feature to the extent that it has been related to the apparatus is addressed in the rejection. See MPEP § 2111.02. The claim limitation "wherein the smoking article is arranged so that when the smoking article is fully inserted into the apparatus for heating smokable material, a first section of the cooling segment is within the apparatus and a second section of the cooling segment extends outside of the apparatus" is given little to no patentable weight. Since the claim is drawn to a smoking article and its structure, the apparatus is not part of the claimed invention. The manner with which the smoking article is inserted inside the apparatus does not change the structure of the smoking article. The smoking article, as disclosed by Koltyga, is capable to be used with another heating apparatus, so a person having ordinary skill in the art would not be able to determine the scope of the claimed invention. 
The annular tube of the cooling segment is considered to be the portion of the tube that is in the cooling segment of Koltyga (based on the ordinary definition of segment as discussed in the prior office action and in the response to arguments above).  Other segments of Koltyga also contain annular tube but are not part of the cooling segment.  Koltyga illustrates that the annular tube of the cooling segment is located between the body of smokeable material and the annular tube of the cooling segment is in an abutting relationship with the filter segment which separates the annular tube of the cooling segment from the mouth end segment.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention/filing to make the annular tube of Koltyga in pieces that are separate, because it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Making the tube in separate pieces would allow the pieces to be manufactured with separate equipment and assembled with notoriously well-known cigarette filter attaching techniques (tipping paper and multiple segment arrangements such as 2-up, 4-up, etc). 
Regarding Claim 2, Koltyga discloses all the claim limitations as set forth above in Claim 1.  Additionally, the reference discloses (Figure I) the cooling segment (16) comprising a hollow tube and wherein the ventilation region comprises at least one hole formed through a wall of the hollow tube. As disclosed by Koltyga, a stiff paper plug wrap (22) circumscribes the cooling segment (first cavity 16) and forms a wall around the cooling segment (Page 7, line 30-31), wherein the entire volume of the first cavity (16) is free from solid and liquid materials so that the first cavity (16) is a completely empty (hollow) tube (Page 7, lines 27-28). A ventilation zone is provided in the cooling segment (16), wherein (Page 6, lines 14-15) the ventilation may be provided by at least one hole (plurality of perforations) in the wrapper (22). 
Regarding claim 10, Koltyga discloses ail the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Page 3, lines 16-17} a total length of the smoking article (10) is between 75 mm and 90 mm (the range falls within the range of 71 mm to 95 mm, as claimed in Claim 10 of the instant application). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) as applied to claims 1 and 2 above and further in view of Li et al. (WO 2008/110934). 
Regarding Claims 3, 4 and 5, Koltyga discloses all the claim limitations as set forth above in Claim 2. However, Koltyga does not disclose that the ventilation region comprises one or more rows of holes formed through the wall of the hollow tube (as claimed in Claim 3), wherein each of the one or more rows of holes is arranged circumferentially around the wall of the hollow tube (as claimed in Claim 4} and wherein the ventilation region comprises a plurality of the rows of holes formed through the wall of the hollow tube and wherein the rows are axially spaced apart from one another along the ventilation region (as claimed in Claim 5). Li teaches (Figure 1A) a smoking article (10) comprising a tobacco rod (12) and a filter assembly (14) (Page 2, lines 16-17). Li further teaches (Page 3, lines 29-32) a cavity (46) within the filter (14), said cavity defined by an inner periphery of the tubular segment (30) and the open space between the upstream end of the mouthpiece (22) and the downstream end of the insert (18). A ventilation zone (40) is provided at a location along the cavity (46) (Page 1, lines 13-14; Page 3, lines 31-32) and comprises a plurality of ventilation holes (75) which extent through a tipping paper (16) and partially into or through the tubular segment (30) (Page5, lines 22-24). Li also teaches that the ventilation region (40) is established with one or more rows of ventilation holes (75) formed through the tube (30) (Page 4, lines 3-5), as claimed in Claim 3. Li further teaches (Figure 1, Page 4, lines 3-5) the ventilation zone (40) being established with one or more circumferential rows of ventilation holes (75) around the wall of the tube (30), as claimed in Claim 4. Li also teaches (Figure 1) the ventilation region (40) comprising two rows of ventilation holes (75) formed though the wall of the tube (30), wherein the two rows are axially spaced apart from one another along the ventilation region (40), as claimed in Claim 5. Li further teaches (Page 2, lines 13-14) that such embodiment provides the benefit of a highly ventilated smoking article with desired amounts of resistance to draw. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga to incorporate the teachings of Li to provide a ventilation region comprising one or more rows of holes formed through the wall of the hollow tube (as stated in Claim 3), wherein each of the one or more rows of holes is arranged circumferentially around the wail of the hollow tube (as stated in Claim 4) and wherein the ventilation region comprises a plurality of the rows of holes formed through the wall of the hollow tube and wherein the rows are axially spaced apart from one another along the ventilation region (as stated in Claim 5). Doing so would provide a highly ventilated smoking article and further facilitate the cooling effect of the cooling segment as well as provide better control over draw resistance of the smoking article. 

Regarding Claims 11, 12 and 13, Koltyga discloses (Figure 1) a smoking article (10) for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material. The smoking article (10) comprises a body of smokable material (12) and an assembly (14) (Page 7, lines 24-25). The assembly further comprises a cooling segment (first cavity 16) for cooling the volatilized at least one component of the smokable material, wherein the cooling segment comprises a hollow annular tube (as interpreted under § 112(f)) (as disclosed by Koltyga, the entire volume of the first cavity (16) is free from solid and liquid materials so that the first cavity (16) is completely empty (Page 7, lines 27-28) and that (Page 2, lines 23-26) the substantially unfilled first cavity (16) provides a volume in which part of the particulate phase of the aerosol from the aerosol generating substrate (12) can condense; a wrapper (22) circumscribes the first cavity (16) and forms a wall around the cavity (Page 7, line 30-31)). Koltyga further discloses a filter segment (18) adjacent to the cooling segment (16) for filtering the volatilized at least one component of the smokable material (Page 7, lines 25-26) and a mouth end segment (20) adjacent to the filter segment (18) for being received in the mouth of a user (Page 7, lines 28-30), wherein the mouth end segment (20) comprises a hollow annular tube (as interpreted under § 112(f)) (Page 7, lines 30-31, the stiff paper plug wrap (22) circumscribes the mouth end cavity (20); Page 3, line 8, the mouth end cavity (20) is completely unfilled). Koltyga also discloses (Figure 1) that the cooling segment (16) is located between the body of smokable material (12) and the filter segment (18) and that the cooling segment (16) comprises a ventilation region to enable air to pass into the cooling segment (16) to mix with the volatilized at least one component of the smokable material. As disclosed by Koltyga (Page 6, lines 2-3), a ventilation zone is provided in the cooling segment (16), wherein (Page 6, lines 14-15) the ventilation may be provided by at least one hole (plurality of perforations) in the wrapper (22), where the said wrapper circumscribes the hollow cooling segment (cavity 16) and forms a wall around the cavity (Figure 1, Page 7, line 30-31). However, Koltyga does not disclose that the ventilation region comprises one or more rows of holes formed through an outer wall of the cooling segment (as claimed in Claim 11), wherein each of the one or more rows of holes is arranged circumferentially around the outer wall of the cooling segment (as claimed in Claim 12) and wherein the ventilation region comprises a plurality of the rows of holes formed through the outer 'wall of the cooling segment and wherein the rows of holes are axially spaced apart from one another along the ventilation region (as claimed in Claim 13). Li teaches (Figure 1A) a smoking article (10) comprising a tobacco rod (12) and a filter assembly (14) (Page 2, lines 16-17). Li further teaches (Page 3, lines 29-32) a cavity (46) within the filter (14), said cavity defined by an inner periphery of the tubular segment (30) and the open space between the upstream end of the mouthpiece (22) and the downstream end of the insert (18). A ventilation zone (40) is provided at a location along the cavity (46) (Page 1, lines 13-14; Page 3, lines 31-32) and comprises a plurality of ventilation holes (75) which extent through a tipping paper (16) and partially into or through the tubular segment (30) (Page 5, lines 22-24). Li also teaches that the ventilation region (40) is established with one or more rows of ventilation holes (75) formed through the tube (30) (Page 4, lines 3-5), as claimed in Claim 11. Li further teaches (Figure 1, Page 4, lines 3-5) the ventilation zone (40) being established with one or more circumferential rows of ventilation holes (75) around the wall of the tube (30), as claimed in Claim 12. Li also teaches (Figure 1) the ventilation region (40) comprising two rows of ventilation holes (75) formed though the wall of the tube (30), wherein the two rows are axially spaced apart from one another along the ventilation region (40), as claimed in Claim 13. Li further teaches (Page 2, lines 13-14) that such embodiment provides the benefit of a highly ventilated smoking article with desired amounts of resistance to draw. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga to incorporate the teachings of Li to provide a ventilation region comprising one or more rows of holes formed through an outer wall of the cooling segment (as stated in Claim 11), wherein each of the one or more rows of holes is arranged circumferentially around the outer wall of the cooling segment (as stated in Claim 12) and wherein the ventilation region comprises a plurality of the rows of holes formed through the outer wall of the cooling segment and wherein the rows of holes are axially spaced a part from one another along the ventilation region (as stated in Claim 13). Doing so would provide a highly ventilated smoking article and further facilitate the cooling effect of the cooling segment as well as provide better control over draw resistance of the smoking article. The claim preamble recitation "for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material" is considered as intended use for the claimed invention described above and is given little to no patentable weight. As such, the claim is drawn to a structure of a smoking article and the portion of the claim following the preamble contains a self-contained description of the structure that does not depend for completeness upon the introductory clause. A person having ordinary skill in the art can determine that the smoking article as defined by Koltyga is capable to be used by an apparatus as cited in the claim. However, any claimed feature to the extent that it has been related to the apparatus is addressed in the rejection. See MPEP § 2111.02. Regarding Claim IS, modified Koltyga discloses all the claim limitations as set forth above in Claim 11. Additionally, the reference discloses (Koltyga, Page 3, lines 16-17} a total length of the smoking article (10) is between 75 mm and 90 mm (the range falls within the range of 71 mm to 95 mm, as claimed in Claim 10 of the instant application).
The annular tube of the cooling segment is considered to be the portion of the tube that is in the cooling segment of Koltyga (based on the ordinary definition of segment as discussed in the prior office action and in the response to arguments above).  Other segments of Koltyga also contain annular tube but are not part of the cooling segment.  Koltyga illustrates that the annular tube of the cooling segment is located between the body of smokeable material and the annular tube of the cooling segment is in an abutting relationship with the filter segment which separates the annular tube of the cooling segment from the mouth end segment.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention/filing to make the annular tube of Koltyga in pieces that are separate, because it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Making the tube in separate pieces would allow the pieces to be manufactured with separate equipment and assembled with notoriously well-known cigarette filter attaching techniques (tipping paper and multiple segment arrangements such as 2-up, 4-up, etc).  

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 5 and claim 13 respectively above, in further view of Kaneki et al. (US 6,568,402) and Fiebelkorn et al. (WO 2009/144499). 
Regarding Claims 6-7 and 14-15, modified Koltyga discloses all the claim limitations as set forth above in Claim 5 and Claim 13, respectively. However, the reference does not disclose that at least one pair of adjacent rows of holes are axially spaced apart from one another along the ventilation region by a distance of between 0.25mm and 0.75mm (as clamed in Claim 6 and Claim 14), and more particularly, wherein the at least one pair of adjacent rows of holes are axially spaced apart from one another along the ventilation region by a distance of 0.5mm (as claimed in Claim 7 and Claim 15). Kaneki teaches (Figure 1) a filter-tipped cigarette comprising a tobacco portion (20) and a filter portion (10) (Col. 3, lines 53-58). The tobacco portion (20) and the filter portion (10) are integrally connected by being wrapped with a perforated tip paper (13} having a plurality of ventilation holes provided therein (Col. 4, lines 4-7). The ventilation holes are arranged in a line that circumscribes the filter portion (10) (Col 4, lines 21-23). Kaneki further teaches that preferably 1 to 4 ventilation hole lines are provided (Col, 4, lines 24-25), and that the distance between a first line (14i-14n) and a second line (15i-15n) of ventilation holes is from 0,5 mm to 1.5 mm (Col, 4, lines 26-34), While Kaneki does not explicitly teach why the distance between the rows of holes Is between 0.5 mm to 1.5 mm, Fiebelkorn does teach (Page 10, lines 13-19) that the number of holes in a row and the spacing between the holes can be selected to give a desired level of ventilation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga in view of Li to incorporate the teachings of Kaneki and Fiebelkorn to optimize the ventilation region to provide it with at least one pair of adjacent rows of holes that are axially spaced apart from one another along the ventilation region by a distance of between0.25mm and 0.75mm (as clamed in Claim 6 and Claim 14), and more particularly, wherein the at least one pair of adjacent rows of holes are axially spaced apart from one another along the ventilation region by a distance of 0.5mm (as claimed in Claim 7 and Claim 15). Doing so would allow one to achieve the desired level of ventilation in the smoking article. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Delaloye et al. (WO 2015/181354). 
Regarding Claim 8, Koltyga discloses all the claim limitations as set forth above in Claim 2. However, Koltyga does not disclose that the ventilation region is positioned at least 11 mm from a proximal end of the mouth end segment. Delaloye teaches (Figures 1 and 2) a smoking article (10) comprising a rod of tobacco (12) attached at one end to a filter (14) (Page 9, lines 12-14). The filter (14) comprises a hollow tube segment (22), a first filter segment (20) and a rod end filter segment (18) (Figure 2; Page 9, lines 17-18) (Note: the drawings are mislabeled, where according to the text, elements 22 and 18 should be switched). The hollow tube segment defines a mouth end cavity (24) in the filter (Page 9, line 29). The smoking article (10) further comprises a ventilation zone at a location along the hollow tube segment (two dotted lines along segment 22 in Figure 2). Delaloye also teaches (Page 3, lines 27-29) the ventilation zone is preferably located about 10 mm to about 15 mm upstream from the mouth end of the filter. Since the claimed length range of at least 11 mm lies inside the range specified by Delaloye, a prima facie case of obviousness exists (See MPEP § 2144.05). Delaloye further teaches (Page 3, lines 20-21) that such positioning of the ventilation zone advantageously makes it less likely for a user to obstruct the ventilation zone when holding the smoking article with his or her lips. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga to incorporate the teachings of Delaloye to position the ventilation region at least 11 mm from a proximal end of the mouth end segment. Doing so would prevent a consumer from obstructing the ventilation region with his or her mouth while using the smoking article. 2.0. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Eitzinger et al. (US 2015/0164132). 
Regarding Claim 9, Koltyga discloses all the claim limitations as set forth above in Claim 2, Koltyga further discloses that holes in the ventilation zone may be formed using an on-line laser perforation process (Page 6, lines 14-16). However, Koltyga does not explicitly disclose that at least one of the holes has a diameter of between 100 pm to 500 pm. Eitzinger teaches(Page 2, paragraph 0017, lines 10-12) that a laser perforation technique is used to produce holes in the tipping paper of a dimeter between 100 pm and 500 pm. It is understood that in the field of ventilated smoking articles, a laser perforation process is a commonly used technique to create ventilation holes as described by Eitzinger. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Koltyga with the teachings of Eitzinger to arrive at the conclusion that using a laser perforation process would by default produce ventilation holes between 100 pm to 500 pm in diameter. 21. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 11, in further view of Delaloye et al. (WO 2015/181354). 

Regarding Claim 16, modified Koltyga discloses all the claim limitations as set forth above in Claim 11. However, the reference does not disclose that the ventilation region is positioned at least 11 mm from a proximal end of the mouth end segment. Delaloye teaches (Figures 1 and 2) a smoking article (10) comprising a rod of tobacco (12) attached at one end to a filter (14) (Page 9, lines 12-14). The filter (14) comprises a hollow tube segment (22), a first filter segment (20) and a rod end filter segment (18) (Figure 2; Page 9, lines 17-18) (Note: the drawings are mislabeled, where according to the text, elements 22 and 18 should be switched). The hollow tube segment defines a mouth end cavity (24) in the filter (Page 9, line 29). The smoking article (10) further comprises a ventilation zone at a location along the hollow tube segment (two dotted lines along segment 22 in Figure 2). Delaloye also teaches (Page 3, lines 27-29) the ventilation zone is preferably located about 10 mm to about 15 mm upstream from the mouth end of the filter. Since the claimed length range of at least 11 mm lies inside the range specified by Delaloye, a prima facie case of obviousness exists (See MPEP § 2144.05). Delaloye further teaches (Page 3, lines 20-21) that such positioning of the ventilation zone advantageously makes it less likely for a user to obstruct the ventilation zone when holding the smoking article with his or her lips. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga in view of Li to incorporate the teachings of Delaloye to position the ventilation region at least 11 mm from a proximal end of the mouth end segment. Doing so would prevent a consumer from obstructing the ventilation region with his or her mouth while using the smoking article. 22. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 11, in further view of Eitzinger et al. (US 2015/0164132). 
Regarding Claim 17, modified Koltyga discloses all the claim limitations as set forth above in Claim 11. The reference further discloses that holes in the ventilation zone may be formed using an online laser perforation process (Koltyga, Page 6, lines 14-16). However, modified Koltyga does not explicitly disclose that at least one of the holes has a diameter of between 100 pm to 500 pm. Eitzinger teaches(Page 2, paragraph 0017, lines 10-12) that a laser perforation technique is used to produce holes in the tipping paper of a dimeter between 100 pm and 500 pm. It is understood that in the field of ventilated smoking articles, a laser perforation process is a commonly used technique to create ventilation holes as described by Eitzinger. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Koltyga in view of Li with the teachings of Eitzinger to arrive at the conclusion that using a laser perforation process would by default produce ventilation holes between 100 pm to 500 pm in diameter. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Zuber (WO 2015/082652). 
Regarding Claim 19, Koltyga discloses (Figure 1) a smoking article according Claim 1. However, Koltyga does not disclose a system comprising a heating apparatus arranged to heat smokable material to volatilize at least one component of the smokable material, the heating apparatus comprising: a housing having a first opening at a first end through which the smoking article can be inserted into the heating apparatus, and at least one heater arrangement arranged within the housing for heating the smokable material of the smoking article when in use, wherein the heater arrangement is in the form of a hollow cylindrical tube (as interpreted under § 112(f)); and a smoking article for insertion into the heating apparatus. Zuber teaches (Figures 5 and 6) a system (2000) comprising a heating apparatus (aerosol generating device 2010) and a smoking article (1000) for insertion into the heating apparatus (Figure 6, dashed lines show a smoking article 1000 is inserted into the device 2010) (Page 10, lines 5-7). The heating apparatus (2010) is arranged to heat smokable material (1020) of the smoking article (1000) to volatilize at least one component of the smokable material (Page 8, lines 31-33; "to form an aerosol" means to release volatile compounds upon heating, as specified on Page4, lines 4-5). Zuber further teaches (Figures 5 and 6) the heating apparatus (2010) comprising a housing (6130) having a first opening at a first end through which the smoking article (1000) can be inserted into the heating apparatus (Page 10, lines 5-7; Figure 6 shows the smoking article being inserted into an opening at one end of the housing), and at least one heater arrangement (6120) arranged within the housing (6130) for heating the smokable material (1020) of the smoking article (1000) when in use (Page 10, lines 3-5). As illustrated in Figure 6, the heater arrangement (6120) is in the form of a hollow cylindrical tube into which the smoking article (1000) is inserted (dashed lines). The claim limitation "when in use" is considered as intended use for the claimed apparatus described above and is given little to no patentable weight since the claim is drawn to a structure of the apparatus. Zuber also teaches (Page 5, lines 30-33) that heated aerosol-generating systems operate by heating an aerosol-forming substrate to generate an aerosol from the substrate, which subsequently can be inhaled by a consumer. In such heated aerosol-generating articles (Page 5, lines 34-36 -Page 6, lines 1-2), where the aerosol-forming substrate is heated rather  than combusted, an aerosol is generated by the transfer of heat from a heat source to a physically separate aerosol-generating substrate. Another advantage of such a heated aerosol-generating system (Page 2, lines 8-10) would be to provide consumers with a type of an electronic smoking article that provides a nicotine delivery similar to conventional combustible cigarettes. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koltyga with the teachings of Zuber to provide a system comprising a known smoking article (as cited in Claim 1) and a heating apparatus for smoking articles. Doing so would provide consumers with a device capable of heating (rather than combusting) smokable material of a smoking article that mimics the experience of using a traditional combustible cigarette. 
The annular tube of the cooling segment is considered to be the portion of the tube that is in the cooling segment of Koltyga (based on the ordinary definition of segment as discussed in the prior office action and in the response to arguments above).  Other segments of Koltyga also contain annular tube but are not part of the cooling segment.  Koltyga illustrates that the annular tube of the cooling segment is located between the body of smokeable material and the annular tube of the cooling segment is in an abutting relationship with the filter segment which separates the annular tube of the cooling segment from the mouth end segment.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention/filing to make the annular tube of Koltyga in pieces that are separate, because it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Making the tube in separate pieces would allow the pieces to be manufactured with separate equipment and assembled with notoriously well-known cigarette filter attaching techniques (tipping paper and multiple segment arrangements such as 2-up, 4-up, etc).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747